DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply and amendment filed 7/18/2022, are acknowledged.  Claims 29, 31, 33-51, 53-63 and 65 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-41, 53-63 and 65-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2012/0196819) in view of Sinclair (WO 2016/0654426).
	Regarding claims 29, Rock et al. “found that administering therapeutic agents via the oral cavity, where the majority is absorbed prior to the gastric mucosa, i.e., under the tongue (sublingual), on the top of the tongue, and/or between the cheek (buccal), to animals, results in rapid onset of activity, more accurate and lowered dosing, an absence or diminishment of side-effects, and greater safety to both the animal and the administrator of the formulation.”  Para. [0017].   Rock et al. terms its invention as “Direct Systemic Introduction” (“DSI”).  Para. [0021].  “DSI can provide advantages over traditional oral, intravenous, intramuscular, and subcutaneous routes of administration, in that more of the drug may be available systemically for its desired therapeutic effects.”  Para. [0022].  Minoxidil is disclosed as a therapeutic agent.  Para. [0028].  
Further, “[t]hese fast release formulations may comprise the active therapeutic agent, typically in combination with acceptable excipients such as gelatin, mannitol or another sugar alcohol, together with suitable sweetening agents, such as aspartame, and suitable flavoring agents.” Para. [0013].  Rock et al. also teaches that administration of a DSI formulation may be used to treat hair growth disorders.  See para. [0036].  
	Rock et al. does not teach “wherein the sublingual dosage form is administered to the subject at least every 3 days.” 
	Sinclair discloses methods of treating or preventing hair loss or hair shedding by administration of oral doses of minoxidil.  Abstract.  In this regard, Sinclair teaches compositions comprise 0.1-0.49 mg of minoxidil (current claims 53 and 61-63), which may be taken daily (current claim 54), see para. [0010], and can comprise 10-500 mg of spironolactone (current claims 37-38), see para. [0011], 10-200 mg sodium chloride (current claims 39 and 40), see para. [0012], and/or finasteride, dutasteride, flutamide, cyproterone acetate, bicalutamide, enzalutamide, nilutamide, drosperidone, apulutamide and buseralin (current claim 41).  See para. [0024]. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Rock et al. and Sinclair to arrive at the claimed subject matter.  “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   Here, one of ordinary skill in the art looking to improve the treatment of hair loss and growth of hair with minoxidil would have been motivated by Rock et al.’s teaching of the benefits of DSI to administer a formulation consisting of minoxidil, excipients and taste modifying agents sublingually as taught by Rock et al. and would have looked to Sinclair, which specifically teaches methods of treating excessive hair with minoxidil as a lone drug, to establish a dosing regimen.  Further, one of ordinary skill in the art would have had a reasonable expectation of success because Rock et al. teaches that minoxidil as an example of a “therapeutic agent[] that may be utilized in DSI formulations.”  Para. [0027].
	Regarding claim 55, Rock et al. teaches tablets.  See para. [0012].
	Regarding claim 56, Sinclair teaches pills.  See para. [0089].
	Regarding claim 57, Sinclair teaches that excessive hair loss may be a consequence of alopecia areata, androgenetic alopecia, and telogen effluvium.  See para. [0088].
	Regarding claim 58, Sinclair teaches anagen effluvium.  Id.
Regarding claims 59 and 60, the claims merely recite what is understood to be an intended use of or an unappreciated property of the prior art.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
	Regarding claims 65 and 66, Rock et al. teaches non-limiting exemplary fast release formulations may include multiparticulate fast disintegrating tablets disclosed in U.S. Patent No 6,596,311 (‘the ‘311 patent).  The ‘311 patent is incorporated by reference and teaches disintegrants.  Rock et al. also teaches other acceptable excipients.  Para. [0013].  
	Regarding claims 67 and 68, Sinclair teaches minoxidil is additionally administered with an oral antiandrogen.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618